DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4 and 8-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for switching data communication by a user equipment (UE) in a wireless communication system, the method comprising: 
performing data communication with a first network; 
establishing a signaling packet data network (PDN) with the first network, while performing the data communication with the first network; 
performing a search for a second network if the signaling PDN is established with the first network; 
identifying whether radio conditions for the second network are better than the radio conditions of the first network; 
transmitting a link switch message (LSM) to the second network through the signaling PDN, if the radio conditions for the second network are better than the radio conditions of the first network; 
if an acknowledgement message is received from a base station associated with the second network in response to transmitting the LSM to the second network, switching the data communication of the UE from the first network to the second network; and 
if an indication for retransmission of the LSM is received from the second network in response to transmitting the LSM to the second network, receiving the data from the first network before retransmitting the LSM for switching to the second network, 
wherein the indication for retransmission of the LSM is transmitted from the second network if the base station does not receive the LSM or if the first network detects that the data is transmitted to the UE through the first network after the LSM is transmitted to the second network.

Note that the closest prior art, Saghir et al. (US 2016/0157147, “Saghir”) discloses an enhanced cell global identifier-based handover from an enodeb to a home enodeb. Saghir’s disclosure describes how to use enhanced cell global identifier to manage a handover from a serving eNB to a target home eNB by managing tracking are identifiers associated with the eNB and the home eNB. Saghir fails to disclose or render obvious identifying that radio conditions for the second base station are better compared to radio conditions with the first base station, detecting that data is still received from the first base station when receiving the acknowledgement, receiving data from the first base station before retransmitting the link switching message to the second base station, and retransmitting the link switching message if the second network does not receive the message.
Note that the second closest prior art, Park et al. (US 2018/0270809, “Park”) discloses an operation method of communication node in millimeter wave based communication system. Park’s disclosure describes transmitting a radio resource control (RRC) request message to a second base station via a first base station when a communication path between the second base station and a terminal which is connected to the first base station is not yet established. Park fails to disclose or render obvious identifying that radio conditions for the second base station are better compared to radio conditions with the first base station, detecting that data is still received from the first base station when receiving the acknowledgement, receiving data from the first base station before retransmitting the link switching message to the second base station, and retransmitting the link switching message if the second network does not receive the message.
Note that the third closest prior art, Wang et al. (US 2017/0289879, “Wang”) discloses a method for user equipment to switch base station, a base station and a user equipment. Wang’s disclosure describes a target enodeB determines that a UE keeps a connection and configuration with a secondary enodeB when a master enodeB of the UE in dual connectivity is switched. However, Wang fails to disclose or render obvious identifying that radio conditions for the second base station are better compared to radio conditions with the first base station, detecting that data is still received from the first base station when receiving the acknowledgement, receiving data from the first base station before retransmitting the link switching message to the second base station, and retransmitting the link switching message if the second network does not receive the message.
Note that the fourth closest prior art, Faccin et al. (US 2017/0289019, “Faccin”) discloses interworking with legacy radio access technologies for connectivity to next generation core network. Faccin’s disclosure describes a user equipment (UE) transmitting a connectivity request to a first core network via a wireless access network based on a packet data network connection depending on if the UE supports a second radio access technology (RAT). However, Faccin fails to disclose or render obvious identifying that radio conditions for the second base station are better compared to radio conditions with the first base station, detecting that data is still received from the first base station when receiving the acknowledgement, receiving data from the first base station before retransmitting the link switching message to the second base station, and retransmitting the link switching message if the second network does not receive the message.
Regarding claim 8, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-4 and 9-11, these claims depend from claims 1 and 8, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411